DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 07/12/2018.
B.	Claims 1-19 remains pending.
 
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	Claim 1 recites the limitation “learned classifier" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For example line 6 states “…learning features or classifier…” therefor leaving an opened ended possibility of not learning a classifier but instead just a “feature”.


Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5a.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module to” in claim 19.
5b.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
5c.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 19 is directed to a program per se as they are directed to modules with no hardware/tangible aspects therefore leading the claim to be only software program, which as described in the specification is mere software; a computer program per se is not included in one of the statutory categories of invention and is believed to be non-statutory, more information about this matter is covered in the Annex IV of the Interim Guidelines for Subject matter Eligibility. 
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/guidelines101_20051026.pdf
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




10.	Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ramaswamy, Sharadh et al. (US Pub. 2015/0077323A1), herein referred to as “Ramaswamy.


As for claims 1 and 19, Ramaswamy teaches.    (Currently Amended) A method and corresponding system of claim 19 for recognition of sensor data using enriched data for a the learning process based on mobile inertial sensors characterized by comprising-the steps of (par.11-12 modifying the user interface based upon learning user behavior through training of a network with use of raw data from inertial sensors on one or more devices of the user):

receiving data from sensors as input (par.16 e.g. image sensor, ambient light sensors, IR sensors, and other optical, light, imaging, or photon sensors. Par. 23 inertial sensor);

enriching data/features from input raw sensor data (par. 66 a process that allows system to merge multiple different data sources together);

learning features/classifier based on input raw data and on enriched data (par.67 classifying the enriched/aggregated data); and



As for claim 2, Ramaswamy teaches.    (Currently Amended) The method of claim 1, wherein input sensor data is obtained during a certain period of time (par.66 example of capturing data utilizing time of flight technique).

As for claim 3, Ramaswamy teaches.    (Currently Amended) The method of claim 1, wherein the input sensor data comprises data from one of accelerometer, gyroscope, barometer, and magnetometer as inertial sensors (par.66  various inertial sensors of the computing device).

As for claim 4, Ramaswamy teaches.    (Currently Amended) The method of claim 1, wherein the input sensor data is obtained from more than one device (par.73 other devices can be used to aggregate raw data from sensors within the enclosed system for information collection).

As for claim 5, Ramaswamy teaches.    (Currently Amended) The method of claim 1, wherein the input sensor data can be augmented by data augmentation techniques (par.66 combining data from inertial and image sensors).




As for claim 7, Ramaswamy teaches.    (Currently Amended) The method of claim 1, wherein the enriching data/features enrichment technique generates images from sensor data (fig.1c-f and par.19 shows updated user interface and graphical data that is updated based upon collected data from sensors such that direct relationship with sensor information predicts and displays computer graphics within the user interface).

As for claim 8, Ramaswamy teaches.    (Currently Amended) The method of claim 7, wherein the images generated from sensor data comprise recurrence plots, sensor signals in a matrix form and based on coefficients of autoregressive models (par.45 PCA is performed on a training set of images known to include faces to determine the eigenvectors of the covariance matrix of the training set).

As for claim 9, Ramaswamy teaches.    (Currently Amended) The method of claim 7, wherein the images generated by the enriching data/features data enrichment technique are processed in order to obtain visual features to be used in a the shallow learning process (par.29 the predefined function used to recognize pixel stereo disparity between image data is a shallow learning example).

As for claim 10, Ramaswamy teaches.    (Currently Amended) The method of claim 7, wherein the images generated by the enriching data/features data enrichment (202) technique are processed in order to obtain visual features to be used in at the deep learning process (par.46 utilization of neural network automated association learning is example of deep learning).

As for claim 11, Ramaswamy teaches.    (Currently Amended) The method of claim 1, wherein the enriching data/features data/feature enrichment technique to enrich input raw data uses autoregressive models (par. 42 autoregressive model utilization on captured data from sensors).

As for claim 12, Ramaswamy teaches.    (Currently Amended) The method of claim 1, wherein the enriching data/features data/feature enrichment technique uses coefficients of bi-dimensional autoregressive models obtained from estimated wrist’s attitude roll and pitch angles (par.20 and 42; instead of users body part of the wrist the users head is used in this example that pitch, roll and yaw can be tracked for their 6 DOF to be implemented in to neural network for autoregressive moving average to filter repetitive motion).

As for claim 13, Ramaswamy teaches. (Currently Amended) The method of claim 1, wherein the enriching data/features data/feature enrichment technique uses time-domain autoregressive models (par.42 autoregressive model).

As for claim 14, Ramaswamy teaches.    (Currently Amended) The method of claim 1, wherein the enriching data/features data/feature enrichment technique uses phase plane autoregressive models (par.42 autoregressive model).

As for claim 15, Ramaswamy teaches.    (Currently Amended) The method of claim 1, wherein the learning features/classifier learning (203) is based on shallow classifiers, such classifiers comprising Support Vector Machine, Random Forest, Nearest Neighbors, Naive Bayes and Neural Networks (par.46 neural network, support vector machine, Naïve Bayes).

As for claim 16, Ramaswamy teaches.    (Currently Amended) The method of claim 1, wherein the learning features/classifier learning (203) is based on deep classifiers, such classifiers comprising Convolutional Neural Networks, Recurrent Neural Networks, or other types of deep learning architectures (par.46 as mentioned in claim 15 above).

As for claim 17, Ramaswamy teaches.    (Currently Amended) The method of claim 1, wherein results of the outputting classification information are stored in a user profile (par.72 information collected/aggregated is stored on users device at 804 from figure 8 and utilized within the system as explained throughout this analysis of the claims).

As for claim 18, Ramaswamy teaches.    (Currently Amended) The method of claim 1, wherein results of the outputting classification information are displayed to a user in a 


(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        May 19, 2021